Exhibit 10(OO)

 

LOGO [g21630fin1.jpg]



--------------------------------------------------------------------------------

Introduction

 

Alcoa’s executive total compensation program offers you outstanding
opportunities to maximize your holdings of Alcoa stock, save for your future,
secure financial protection for your family, minimize taxes, and accumulate
wealth. However, as a member of Alcoa’s senior leadership team, your busy
schedule can make it difficult to devote the kind of attention to personal
financial planning that’s necessary to make the most of your various executive
compensation and benefit opportunities.

 

Recognizing the demands on your time, Alcoa provides the Executive Financial
Planning Program designed to:

 

  •   make it easy for you to develop and implement a sound financial plan for
your future;

 

  •   help you make full use of the highly valuable total compensation
opportunities available to you; and

 

  •   minimize the amount of time you need to spend on personal financial
planning matters that can distract you from your executive duties at Alcoa.

 

This booklet will answer most questions you may have about this important piece
of your executive total compensation package. Keep in mind that, while the
program has been designed to make it as easy as possible for you to use the
financial planning services provided, the process will require some time and
effort on your part. We encourage you to take advantage of the program’s
services to ensure that you have an effective financial plan in place for
your—and your family’s—future.

 

How the Program Works

 

Who Is Eligible

 

Participation in the program is limited to Alcoa executives worldwide in job
grades 27 and above.

 

You’re covered under the program on your first day as an eligible executive.
Coverage ends as shown below:

 

  •   If you leave the company, your eligibility ends on your last day of work.

 

  •   If you retire on January 1, you are eligible to use the program for the
prior year only. If you retire on February 1 or later, you are eligible to use
the program for the current and prior years.

 

  •   If you should die while you are an active employee, your surviving spouse
is eligible to use the program in the year of your death.

 

Services Provided

 

The program offers you two kinds of financial planning assistance:

 

  •   Development of a comprehensive long-term financial analysis to meet your
personal objectives and needs, including an extensive analysis of your current
situation and assistance with coordinating the specific action steps necessary
to implement your plan.

 

  •   Ongoing reviews of your financial plan, including updates due to changes
in Alcoa’s employee benefit plans, to make sure your financial strategies are
appropriate as your needs and circumstances change.

 



--------------------------------------------------------------------------------

During your first year of participation, the program will provide an in-depth
analysis of your current financial situation and help you develop and implement
a comprehensive program for achieving your financial goals. Areas that may be
covered in this process include:

 

  •   Estate planning, including estate tax implications, trust considerations,
and gifting strategies.

 

  •   Retirement planning using “what if” analyses to develop long-term
wealth-optimization and tax strategies tailored to your individual situation and
specific retirement goals.

 

  •   Stock option planning and analyses to help guide you in determining when
to exercise your options, when to sell shares, and the tax implications of your
decisions.

 

  •   Tax planning—from research and strategy development to the preparation of
your tax returns, including help with cross-border tax issues.

 

  •   Cash flow/debt management, including advice on budgeting and the
appropriate use of debt.

 

  •   Insurance planning, including an analysis of your insurance needs and
review of your current policies and coverage.

 

  •   Investment planning and asset allocation to assist you in achieving the
returns you seek while reducing your portfolio’s risk, tax exposure, and costs.

 

  •   Education funding, including tax, investment, and ownership strategies, to
address the additional cost of private schools, colleges, and other educational
expenses.

 

Effective financial planning will help you realize even greater value from your
Alcoa executive total compensation opportunities.

 

The goal is to help you create a fully integrated strategy to address your total
financial needs—and a well-defined action plan to ensure effective
implementation of your strategy. You also get help with coordinating the
specific actions needed to execute your plan, such as securing insurance and
drafting wills, trusts or other legal documents. For example, your financial
planner might help you explore insurance alternatives or work with your lawyers
or other professional advisors to educate them about your strategies and review
their work. Your planner can also help with paperwork like completing brokerage
account forms, loan applications, and Alcoa benefit plan forms.

 

The program continues to work for you throughout your Alcoa career, providing a
periodic review of your situation and ongoing maintenance of your financial plan
as needed.

 



--------------------------------------------------------------------------------

How Services Are Provided

 

Based on a rigorous selection process, Alcoa selected Deloitte & Touche to
administer the Executive Financial Planning Program. Deloitte & Touche has
extensive experience in this area and provides executive financial planning
services to many other major companies.

 

Among the most important selection factors was the breadth of Deloitte &
Touche’s global financial planning network and expertise. This expertise offers
superior value to our internationally mobile executives, who face especially
complex tax, estate planning, and other issues.

 

Other advantages include Deloitte & Touche’s expertise in stock option planning,
which can help you make the most of the wealth-building opportunities available
under the Alcoa Stock Incentive Plan. In addition, you only need one advisor at
Deloitte & Touche, making it easier for you to stay on top of all of your
financial affairs. Your Deloitte & Touche advisor is responsible for your
financial planning and coordinating any other resources or services you may need
from Deloitte & Touche.

 

It’s important to note that you are not required to use Deloitte & Touche in
order to participate in the program. You may use any financial advisor of your
choice and Alcoa will reimburse your cost, up to the program maximums, as
specified under “Cost of the Program” on page 4. If you already have a
comprehensive financial plan in place, you can use Alcoa’s program to have
Deloitte & Touche review your current plan or to cover the cost of ongoing
updates. The program gives you maximum flexibility to use the financial planning
professionals with whom you are most comfortable.

 

If you do not have a personal financial advisor, you’re strongly encouraged to
use Deloitte & Touche. As Alcoa’s preferred vendor for executive financial
planning services, Deloitte & Touche offers you added convenience as well as
potential cost savings. For example, Deloitte & Touche is fully familiar with
Alcoa’s compensation and benefit programs, and arrangements are in place to keep
them up-to-date as changes occur. Similarly, Alcoa provides Deloitte & Touche
with information on your individual Alcoa compensation and benefits (unless you
request that such information not be provided, as explained on page 5). This
means you won’t need to gather copies of statements, beneficiary forms, and plan
summaries prior to meeting with your advisor. Alcoa does not have the resources
to offer this level of coordination with financial planning vendors other than
Deloitte & Touche.

 

The goal is to help you create a fully integrated strategy to address your total
financial needs—and a well-defined action plan to ensure effective
implementation of your strategy.

 

3



--------------------------------------------------------------------------------

Cost of the Program

 

In general, Alcoa pays the full cost of the financial planning services you
receive under the program. Note, however, that while Deloitte & Touche’s
services include help in coordinating the necessary steps to implement your
financial plan (e.g., securing insurance, drafting legal documents, completing
forms), the program does not cover legal fees or the cost of other professional
services that may be required. Your Deloitte & Touche advisor will discuss with
you in advance and obtain your written approval before providing services that
are beyond the scope of Alcoa’s program.

 

Also note that, depending on the tax laws in your country of residence, you may
have imputed taxable income equal to the value of the services you receive under
the program. In general, you will be responsible for paying the tax owed on this
“income.” This will be the case for U.S. taxpayers, among others. After you
receive services under the program, Deloitte & Touche will notify Alcoa of the
cost and this amount will be reported to you as income.

 

If you use a personal financial advisor other than Deloitte & Touche, Alcoa will
reimburse your cost up to US $15,000 for the development of your initial
financial plan and up to US $5,000 annually thereafter for ongoing services. The
amount of reimbursement you receive under the program will be treated as taxable
income if you’re a U.S. taxpayer.

 

Depending on your country of residence, you may have imputed taxable income
equal to the value of the financial planning services you receive under the
program.

 

Using a Financial Advisor Other Than Deloitte & Touche

 

If you use a financial advisor other than Deloitte & Touche, you simply pay for
the services you receive and send a copy of the bill to the Alcoa Compensation
Department, Alcoa Corporate Center, Pittsburgh, PA, 15212. You will be
reimbursed up to the program limit. Applicable income and FICA taxes on the
amount of reimbursement will be deducted from your payment. You are responsible
for any fees in excess of the program limit.

 

How To Participate

 

Soon after you become eligible, you will be contacted by an experienced Deloitte
& Touche financial advisor based near you to discuss your needs and schedule an
initial meeting. There is no charge for this initial meeting if you choose not
to use Deloitte & Touche.

 

If you are living outside of your home country, you may elect to have a Deloitte
& Touche advisor in your home country or host country serve as your primary
contact for program services. Either way, the advisor you choose will coordinate
with Deloitte & Touche staff in other relevant countries and with the firm’s
international tax experts in New York City, as needed, to give you seamless
services and advice on cross-border planning issues.

 

4



--------------------------------------------------------------------------------

Program Confidentiality

 

If you participate in the program, all personal financial information will be
held in the strictest confidence by Deloitte & Touche. Alcoa will not have
access to this information.

 

To save you time in gathering some of the information that your advisor will
need, Alcoa will educate Deloitte & Touche about our executive compensation and
benefit programs on an ongoing basis. As part of this process, Alcoa will
provide Deloitte & Touche with information on your individual Alcoa compensation
and benefits—unless you request otherwise.

 

Important: If you are newly eligible for this program and do not want Alcoa to
release your personal information to Deloitte & Touche, please contact TBG
Consulting at 1-800-984-9726 (in the U.S.), 1-412-553-3122 (outside the U.S.),
or 225-3122 on the Alcoa ActNet. If you do not contact TBG within your first
month of eligibility for the program, Alcoa will assume you have no objection to
giving your personal compensation and benefit information to Deloitte & Touche.

 

For More Information

 

If you have questions about the program, contact TBG Consulting at
1-800-984-9726 (in the U.S.), 1-412-553-3122 (outside the U.S.), or 225-3122 on
the Alcoa ActNet. If you have questions about Deloitte & Touche and its
services, contact Joyce Schnur at 412-338-7790 or jschnur@deloitte.com.

 

What Happens When: A Reference Guide

 

You first become eligible to receive program services   You will be contacted by
an experienced Deloitte & Touche financial advisor based near you to discuss
your needs and schedule an initial meeting. You want to use a financial advisor
other than Deloitte & Touche   You may do so. Simply submit your bills for
services covered under the program to Alcoa’s Compensation Department for
reimbursement. Your employment with Alcoa ends (due to voluntary termination,
retirement or death)  

Coverage ends as shown below:

 

•        If you leave the company, your eligibility ends on your last day of
work.

   

•        If you retire on January 1, you are eligible to use the program for the
prior year only. If you retire on February 1 or later, you are eligible to use
the program for the current and prior years.

   

•        If you should die while you are an active employee, your surviving
spouse is eligible to use the program in the year of your death.

 

5



--------------------------------------------------------------------------------

This pamphlet describes the Alcoa Executive Financial Planning Program as of
July 2003. While Alcoa has contracted with Deloitte & Touche to provide advisory
services to our senior leadership, Alcoa assumes no responsibility for the
advice provided nor for the ultimate consequences of that advice. Alcoa reserves
the right to change or terminate the program at any time for any reason.
Participation in the program is voluntary and does not give anyone the right to
continued employment with Alcoa.

 

LOGO [g21630fin7_1.jpg]     

Copyright ©2003 by Alcoa Inc.

All rights reserved.

   LOGO [g21630fin7_2.jpg]

 